Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed 03/10/2022 has been entered. Claims 1, 3-12, 14-23, 25, 26, 29, and 30 are now allowable based on applicant’s amendments and arguments. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12, 14-23, 25, 26, 29, and 30 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“wherein the current controller includes a phase-locked loop (PLL) configured to receive the measurement signal and extract an amplitude of the measured CEMF or the measured BEMF from the measurement signal, wherein the current controller includes a Q-axis current component Proportional-Integral compensator that is initialized by the amplitude upon entering into the catch spin sequence and a D-axis current component Proportional- Integral compensator that is initialized by zero upon entering into the catch spin sequence.” with respect to claim 1, 

“ extracting an amplitude of the measured CEMF or the measured BEMF from the measurement signal; generating control signals for driving the PMSM; performing a catch spin sequence for restarting the PMSM while rotating based on the measurement signal, including initializing a Q-axis current component Proportional-Integral compensator by the amplitude upon entering into the catch spin sequence and initializing a D-axis current component Proportional-Integral compensator by zero upon entering into the catch spin sequence;.” with respect to claims 3 and 19,

 “wherein the PLL is configured to receive the measurement signal and extract the frequency, the angle, and an amplitude of the measured CEMF or the measured BEMF from the measurement signal, Page 4 of 14Attorney Docket No.: INF-2019P55282US wherein the current controller includes a Q-axis current component Proportional-Integral compensator that is initialized by the amplitude upon entering into the catch spin sequence and a D-axis current component Proportional- Integral compensator that is initialized by zero upon entering into the catch spin sequence.” with respect to claim 5 and

“wherein the second PLL is initialized by the angle extracted from the measurement signal by the first PLL.” With respect to claim 29.

Examiner believes that none of the prior art teaches the limitations mentioned in claims 1, 3, 5, 19, and 29, which are neither inherent nor obvious. Therefore, the claims are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846